                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CURT P. MITCHELL, a/k/a,                       :
Princesa Candelita El Mitchkebe                :
Kebechet El,                                   :
                                               :
                       Plaintiff               :
     v.                                        : 3:19-CV-2024
                                               : (JUDGE MARIANI)
COMMISSIONER OF INTERNAL                       :
REVENUE, et al.,                               :
                                               :
                       Defendants              :

                                             ORDER

          AND NOW, THIS 7TH DAY OF APRIL, 2020, upon review of Magistrate Judge

Saporito’s Report & Recommendation (“R&R”) (Doc. 8) for clear error or manifest injustice,

IT IS HEREBY ORDERED THAT:

     1. The R&R (Doc. 8) is ADOPTED for the reasons stated therein.

     2. The above-captioned action is DISMISSED WITHOUT PREJUDICE for failure to

           pay the requisite filing and administrative fees.

     3. The Clerk of Court is directed to CLOSE the above-captioned action.




                                                     __s/ Robert D. Mariani___________
                                                     Robert D. Mariani
                                                     United States District Judge
